Exhibit 10.10

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/ INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 406 PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

CONTRACT WORK AUTHORIZATION (Form 1) RELEASE NO. 1

 

for

ENGINEERING AND

CONSTRUCTION MANAGEMENT SERVICES

 

Between

 

ACUSPHERE, INC. (“ACUSPHERE/OWNER”)

 

and

 

PARSONS COMMERCIAL TECHNOLOGY INC. (“PARSONS”)

 

 

All work authorized by Acusphere and performed by Parsons in accordance with
this Contract Work Authorization shall be governed by the “Terms and Conditions
for Engineering, Procurement and Construction Management Services between
Acusphere, Inc. and Parsons Commercial Technology Group Inc.” (the EPCM),
Effective date July 6, 2004.

 

--------------------------------------------------------------------------------


 

CONTRACT WORK AUTHORIZATION NO. 1

(Form 1)

FOR

ENGINEERING AND CONSTRUCTION MANAGEMENT SERVICES

 

THIS Contract Work Authorization for the performance of engineering,
construction management, procurement services and placement of subcontracts
(where applicable) is executed November 11, 2004 and made effective
retroactively to the 6th day of July, 2004 between ACUSPHERE, INC., with
principal offices at 500 Arsenal Street, Watertown, Massachusetts 02472
(“Acusphere/Owner”) and PARSONS COMMERCIAL TECHNOLOGY GROUP INC. (“PARSONS”),
with principal offices for this project located at 150 Federal Street, Boston,
Massachusetts 02110.

 

This Contract Work Authorization, the scope of which is defined below, is
intended to cover engineering, construction management, procurement services and
placement of subcontracts (where applicable) (authorized to date by Acusphere)
to be provided by Parsons for Acusphere from July 6, 2004 through December 10,
2004.

 

IN CONSIDERATION of the covenants hereinafter set forth, the parties hereto
mutually agree as follows:

 

ARTICLE I            SCOPE OF SERVICES

 

1.1                                 Description of Services

 

Parsons shall perform engineering construction management and other services as
required (hereinafter referred to as the “Services”) in connection with Owner’s
aseptic pharmaceutical manufacturing facility located at 890 East Street,
Tewksbury, Massachusetts (the “Facilities”), as specifically set forth and
described in Exhibit 1, which is attached hereto and made a part hereof.

 

ARTICLE II                                 ESTIMATED COST

 

Previous total estimated cost up through and including Contract Work
Authorization (Form 1) Number 0

 

$

0

 

 

 

 

 

Estimated increase based on Contract Work Authorization (Form 1) Number 1

 

$

5,559,984.00

 

 

 

 

 

Revised total estimated cost up through this Contract Work Authorization (Form
1) Number 1

 

$

5,559,984.00

 

 

2

--------------------------------------------------------------------------------


 

ARTICLE III                             TERMS AND CONDITIONS

 

THE PARTIES ACKNOWLEDGE AND AGREE THE TERMS AND CONDITIONS OF THIS AGREEMENT
HAVE BEEN FREELY, FAIRLY AND THOROUGHLY NEGOTIATED. FURTHER, THE PARTIES
ACKNOWLEDGE AND AGREE SUCH TERMS AND CONDITIONS, INCLUDING BUT NOT LIMITED TO
THOSE RELATING TO WAIVERS, ALLOCATIONS OF, RELEASES FROM, INDEMNITES AGAINST AND
LIMITATIONS OF LIABILITY, WHICH MAY REQUIRE CONSPICUOUS IDENTIFICATION, HAVE NOT
BEEN SO IDENTIFIED BY MUTUAL AGREEMENT AND THE PARTIES HAVE ACTUAL KNOWLEDGE OF
THE INTENT AND EFFECT OF SUCH TERMS AND CONDITIONS. EACH PARTY ACKNOWLEDGES THAT
IN EXECUTING THIS AGREEMENT IT RELIED SOLELY ON ITS OWN JUDGEMENT, BELIEF, AND
KNOWLEDGE, AND SUCH ADVICE AS IT MAY HAVE RECEIVED FROM ITS OWN COUNSEL, AND IT
HAS NOT BEEN INFLUENCED BY ANY REPRESENTATION OR STATEMENTS MADE BY ANY OTHER
PARTY OR SUCH OTHER PARTY’S COUNSEL. NO PROVISION IN THIS AGREEMENT IS TO BE
INTERPRETED FOR OR AGAINST ANY PARTY BECAUSE THAT PARTY OR ITS COUNSEL DRAFTED
SUCH PROVISION.

 

All services provided by Parsons for Acusphere in Items 1 through 7 above shall
be governed by the terms and conditions of the EPCM in place of the Technical
Services Agreement signed by Process Facilities Inc. and Acusphere, Inc. dated
April 12, 2004, which is retroactively superseded and replaced.

 

ARTICLE IV                             SCHEDULE

 

It is estimated that the work covered by the Contract Work Authorization shall
commence and be completed as noted below:

 

Work commenced on July 6, 2004 and shall be suspended at the end of the day
December 10, 2004 unless a subsequent authorization to continue is received by
Parsons from Acusphere on or prior to December 10, 2004.

 

All other terms and conditions for the Contract for Engineering, Procurement and
Construction Management Services, as previously amended by Contract Work
Authorization Numbers 0 through 0 remain unchanged.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this contract, document as
of the date and year first above written.

 

ACUSPHERE, INC. (“ACUSPHERE”)

 

PARSONS COMMERCIAL TECHNOLOGY
GROUP INC. (“PARSONS”)

 

 

 

/s/ Sherri C. Oberg

 

 

/s/ Daniel Mariani

 

 

 

 

 

 

By: Sherri C. Oberg

 

 

By: Daniel Mariani

 

 

 

 

 

 

 

 

 

 

 

Title: President and CEO

 

 

Title: Senior VP

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT 1 to Contract Work Authorization Number 1

 

Committed

Subcontractors/Engineering, Construction Management, Procurement Services and
Subcontracts

Through December 10, 2004

 

1.                                       [CONFIDENTIAL TREATMENT REQUESTED] /*/

 

2.                                       [CONFIDENTIAL TREATMENT REQUESTED] /*/

 

3.                                       [CONFIDENTIAL TREATMENT REQUESTED] /*/

 

4.                                       [CONFIDENTIAL TREATMENT REQUESTED] /*/

 

5.                                       [CONFIDENTIAL TREATMENT REQUESTED] /*/

 

6.                                       [CONFIDENTIAL TREATMENT REQUESTED] /*/

 

7.                                       [CONFIDENTIAL TREATMENT REQUESTED] /*/

 

 

Total approved funding for Items 1 thru 7

=

$5,559,984.00

 

The terms and conditions for All services provided by Parsons for Acusphere in
Items 1 thru 6 above, as previously governed by the Terms and Conditions for
Engineering, Procurement and Construction Management Services in place of the
Technical Services Agreement signed by Process Facilities Inc. and Acusphere,
Inc. dated April 12, 2004, are retroactively superceded and replaced by the EPMC
Terms and Conditions which are incorporated herein by reference.

 

All services provided by Parsons for Acusphere in Items 1 through 7 above shall
be governed by the terms and conditions of the EPCM in place of the Technical
Services Agreement signed by Process Facilities Inc. and Acusphere, Inc. dated
April 12, 2004, which is retroactively superceded and replaced.

 

5

--------------------------------------------------------------------------------